
	

113 SRES 19 ATS: Congratulating the University of Alabama Crimson Tide for winning the 2012 Bowl Championship Series National Championship.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 19
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2013
			Mr. Shelby (for himself
			 and Mr. Sessions) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Alabama
		  Crimson Tide for winning the 2012 Bowl Championship Series National
		  Championship.
	
	
		Whereas the University of Alabama Crimson Tide won the
			 2013 Discover Bowl Championship Series (referred to in this preamble as
			 BCS) National Championship Game, defeating the University of
			 Notre Dame Fighting Irish by a score of 42-14 at the Sun Life Stadium in Miami
			 Gardens, Florida, on January 7, 2013;
		Whereas this victory marks the second consecutive BCS
			 championship, the third BCS championship in the last 4 years, and the 15th
			 national championship overall in college football for the University of
			 Alabama;
		Whereas the 2013 BCS National Championship Game was the
			 60th postseason bowl appearance and the 34th bowl victory for the University of
			 Alabama, both of which extend existing NCAA records held by the University of
			 Alabama;
		Whereas the victory by the University of Alabama marks the
			 fourth consecutive BCS championship for the State of Alabama and the seventh
			 consecutive BCS championship for the Southeastern Conference;
		Whereas the University of Alabama exhibited an almost
			 perfectly balanced offensive performance, with 265 rushing yards and 264
			 passing yards;
		Whereas running back Eddie Lacy rushed for 140 yards on 20
			 carries and scored 2 touchdowns, earning the award for most valuable player on
			 offense;
		Whereas linebacker C.J. Mosley led the Crimson Tide
			 defense with 8 tackles, earning the award for most valuable player on
			 defense;
		Whereas quarterback A.J. McCarron completed 20 of 28
			 passes for a total of 264 yards and threw 4 touchdowns without an
			 interception;
		Whereas the Crimson Tide held the Fighting Irish to 32
			 rushing yards and, in 2012, led the entire nation in total defense for the
			 second consecutive year;
		Whereas Chance Warmack, Dee Milliner, C.J. Mosley, and
			 Barrett Jones were recognized as first-team All-Americans by the Associated
			 Press in 2012;
		Whereas Barrett Jones, a senior at the University of
			 Alabama, was awarded the 2012 Rimington Trophy as the best center in the nation
			 and the 2012 William V. Campbell Trophy as the best scholar-athlete in the
			 nation;
		Whereas the 2012 Crimson Tide senior class won an
			 unprecedented 3 BCS national championships and 49 total games, tying an NCAA
			 record for class victories;
		Whereas the leadership and vision of head coach Nick Saban
			 has propelled the University of Alabama back to the pinnacle of college
			 football;
		Whereas Chancellor Robert Witt, President Judy Bonner, and
			 Athletic Director Mal Moore have emphasized the importance of academic success
			 to the Crimson Tide football team and to all student-athletes at the University
			 of Alabama; and
		Whereas the Crimson Tide football team has brought great
			 pride and honor to the University of Alabama, its loyal fans, and the entire
			 state of Alabama: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 University of Alabama Crimson Tide for winning the 2012 Bowl Championship
			 Series National Championship;
			(2)recognizes the
			 achievements of all the players, coaches, and staff who contributed to the 2012
			 championship season; and
			(3)requests that the
			 Secretary of the Senate prepare an official copy of this resolution for
			 presentation to—
				(A)the President of
			 the University of Alabama, Dr. Judy Bonner;
				(B)the Athletic
			 Director of the University of Alabama, Mal Moore; and
				(C)the Head Coach of
			 the University of Alabama Crimson Tide football team, Nick Saban.
				
